EXHIBIT 10.13

CONSULTING AGREEMENT

--------------------------------------------------------------------------------

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
as of January 12, 2007 (the “Effective Date”) by and between EXELIXIS, INC., a
Delaware corporation located at 170 Harbor Way, P.O. Box 511, South San
Francisco, CA 94083-0511 (the “Company”), and JEFFREY LATTS, an individual whose
address is as set forth on Exhibit A (“Consultant”).

RECITALS

WHEREAS, Consultant has unique skills and knowledge in the Company’s field of
endeavor and thus is well suited to advise the Company with respect to its
research and development; and

WHEREAS, the Company desires that Consultant be available to advise and consult
with the Company in the research, development and analysis of technology
relating to the Company’s research and product development efforts, and
Consultant agrees to make himself available to provide such assistance to the
Company through a consulting relationship with the Company;

NOW THEREFORE, in consideration of the mutual obligations specified in this
Agreement, the parties agree to the following:

1. CONSULTING SERVICES ENGAGEMENT. The Company hereby engages Consultant, and
Consultant hereby accepts such engagement, to perform consulting services for
the Company as set forth herein.

1.1 Scope. Consultant shall provide the consulting services specified in Exhibit
A (“Services”). The specific nature and amount of the Services to be performed
shall be determined by the Company during the term of this Agreement.

1.2 Performance and Time Commitment. Consultant shall render the Services at
such times, places and through such communications means as may be mutually
agreed upon by Consultant and the Company.

1.3 Professional Standards. The manner and means used by Consultant to perform
the Services desired by the Company are in the sole discretion and control of
Consultant. Consultant’s Services, and the results thereof, will be performed
with and be the product of the highest degree of professional skill and
expertise.

1.4 Independent Contractor Status. It is understood and agreed that Consultant
is an independent contractor, is not an agent or employee of the Company, and is
not authorized to act on behalf of the Company. Consultant agrees not to hold
himself out as, or give any person any reason to believe that he is an employee,
agent, joint venturer or partner of the Company. Consultant will not be eligible
for any

 

1.



--------------------------------------------------------------------------------

Company provided employee benefits, nor will the Company make deductions from
any amounts payable to Consultant for taxes or insurance. All taxes, insurance,
and benefits shall be the sole responsibility of Consultant. Consultant retains
the right (as limited in Section 3) to provide services for others during the
term of this Agreement and is not required to devote his services exclusively
for the Company.

2. COMPENSATION AND EXPENSES. Compensation shall be made in accordance with
Exhibit A and pursuant to monthly invoices summarizing in reasonable detail the
Services performed as submitted by Consultant in a timely manner and form
acceptable to the Company. In the First Year Consulting Period (as defined in
Exhibit A), such monthly invoices shall set forth only the Services performed,
including hours, but no corresponding consulting fees since Consultant’s sole
fee during the First year Consulting Period shall be the First Year Consulting
Fee (as defined in Exhibit A).

Reasonable expenses actually incurred in connection with the performance of
Services shall be reimbursed, subject to presentation of appropriate
documentation; provided, however, that Consultant shall obtain written approval
from the Company prior to incurring any individual expense in excess of five
hundred U.S. dollars ($500.00). All invoices shall be direct to:

For mailing via the U.S. Postal Service:

Exelixis, Inc.

Attn: Accounts Payable

P.O. Box 511

170 Harbor Way

South San Francisco, CA 94083-511

For mailing via UPS, Federal Express or other carrier:

Exelixis, Inc.

Attn: Accounts Payable

220 East Grant Ave.

South San Francisco, CA 94080

3. NO CONFLICTS. Consultant represents that he is not a party to any existing
agreement that would prevent him from or conflict with the performance of the
Services for the Company as contemplated in this Agreement. Consultant covenants
and agrees not to enter into any consulting, employment or other relationship
with any third party that could reasonably be expected to conflict with the
performance of Services hereunder. In any event, Consultant covenants and agrees
that during the term of the Agreement and for a period of one (1) year
thereafter, he will not perform any research or development project for any
third party that will be competitive with any of the Company’s existing or
anticipated business. Consultant agrees that he will not improperly use or
disclose any proprietary information or trade secrets of third parties in
connection with the performance of Services hereunder.

 

2.



--------------------------------------------------------------------------------

4. NO SOLICITATION. During the term of this Agreement and for a period of one
(1) year after its termination, Consultant will not personally or through others
recruit, solicit or induce any employee of the Company to terminate his or her
employment with the Company.

5. MAINTAINING CONFIDENTIAL INFORMATION.

5.1 Company Information. During the term of this Agreement and in the course of
Consultant’s performance hereunder, Consultant may receive or otherwise be
exposed to confidential and proprietary information relating to the Company’s
technology, know-how, show-how, data, inventions, developments, plans, business
practices, and strategies. Such confidential and proprietary information of the
Company (collectively referred to as “Information”) may include but not be
limited to: (i) confidential and proprietary information supplied to Consultant
with the legend “Exelixis Confidential” or equivalent; (ii) the Company’s
marketing and customer support strategies, financial information (including
sales, costs, profits and pricing methods), internal organization, employee
information, and customer lists; (iii) the Company’s technology, including, but
not limited to, discoveries, inventions, research and development efforts, data,
software, trade secrets, processes, samples, media and/or cell lines (and
procedures and formulations for producing any such samples, media and/or cell
lines), vectors, viruses, assays, plasmids, formulas, methods, product and
know-how and show-how; (iv) information relating to the Company’s development
candidates or programs including but not limited to, investigator brochures and
clinical protocols, chemical structures, physical and chemical characterization,
analytical methods, drug formulation, drug manufacturing, clinical studies,
regulatory reviews, isolation methods, analytical and synthetic protocols,
toxicology findings, intended clinical uses, strategy development, clinical
pharmacology and data; (v) all derivatives, progenies, improvements, additions,
modifications, and enhancements to any of the above, including any such
information or material created or developed by Consultant under this Agreement;
or (vi) information of third parties as to which the Company has an obligation
of confidentiality.

Consultant acknowledges and agrees that the Information shall be treated as
confidential and as the sole, exclusive and extremely valuable property of the
Company. Accordingly, Consultant agrees not to reproduce any of the Information
without the applicable prior written consent of the Company, not to use the
Information except in the performance of this Agreement, and not to disclose all
or any part of the Information in any form to any third party, either during or
after the term of this Agreement. In particular but without limiting the
generality of the foregoing, Consultant shall not file any patent application
containing any claim the subject matter of which is derived from or based upon
Information or use the Information in any manner that would constitute a
violation of any laws or regulations of the United States. Upon termination of
this Agreement for any reason, including expiration of term, Consultant agrees
to cease using and to return to the Company all whole and partial copies and
derivatives of the Information, whether in Consultant’s possession or under
Consultant’s direct or indirect control.

 

3.



--------------------------------------------------------------------------------

5.2 Exceptions. Consultant shall not be bound by the obligations of Section 5.1
if the Information: (a) is already known or available to the public or known or
available to Consultant; (b) has become known or available to the public through
no fault of Consultant; (c) is disclosed to Consultant by a third party without
any obligation of confidentiality; (d) is required by law, rule or regulation to
be disclosed, provided commercially reasonable measures are taken to preserve
its confidentiality; or (e) is independently developed by Consultant as
evidenced by written documentation.

5.3 Obligations that Survive Termination. Consultant’s obligations under
Section 5.1 shall extend for a period of ten (10) years from the date of
termination of the Services provided hereunder.

6. INVENTIONS.

6.1 Disclosure of Inventions. Consultant shall promptly and fully disclose to
the Company any and all ideas, improvements, inventions, discoveries, trade
secrets, know-how, techniques and works of authorship learned, conceived or made
by Consultant pursuant to his performance of the Services for the Company or of
tasks assigned to him by the Company hereunder (the “Service Product”).
Consultant further agrees to keep and maintain adequate and current records (in
the form of notes, sketches, drawings or in any other form that may be required
by the Company) of all work performed relating to the Services, including all
proprietary information developed relating thereto, and such records shall be
available to and remain the sole property of the Company at all times.

6.2 Inventions Assigned to the Company. Consultant agrees that any and all
Service Product shall be the sole and exclusive property of the Company.
Consultant hereby assigns to the Company all his right, title and interest in
and to any and all Service Product. Consultant explicitly acknowledges and
agrees that all works of authorship contained in the Service Product are “works
for hire” under the copyright laws of the United States, and that the Company
shall own the copyright in all such works of authorship. Consultant further
agrees that the Company is and shall be vested with all rights, title and
interests, including patent, copyright, trade secret and trademark rights, in
and to all of Consultant’s Service Product under this Agreement.

6.3 Obtaining Intellectual Property Protection. Consultant agrees to assist the
Company in every proper way to obtain and enforce United States and foreign
proprietary rights relating to the Service Product in any and all countries. To
that end, Consultant agrees to execute, verify and deliver such documents and
perform such other acts (including appearing as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such proprietary rights and the assignment thereof. In
addition, Consultant agrees to execute, verify and deliver assignments of such
proprietary rights to the Company or its designee. Consultant’s obligation to
assist the Company with respect to proprietary rights in any and all countries
shall continue beyond the termination of his engagement, but the Company shall
compensate Consultant at a reasonable rate after such termination for the time
actually spent by Consultant at the Company’s request on such assistance.

 

4



--------------------------------------------------------------------------------

In the event the Company is unable for any reason, after reasonable effort, to
secure Consultant’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agent and attorney in fact, to act for and on his behalf to execute,
verify and file, with the same legal force and effect as if executed by him, any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph. Consultant hereby waives and quitclaims to
the Company any and all claims of any nature whatsoever which Consultant now or
may hereafter have for infringement of any proprietary rights assigned to the
Company.

7. Debarment/Other Sanctions.

7.1 Consultant hereby certifies that he has never been debarred under the
Generic Drug Enforcement Act of 1992, 21 U.S.C. Sec. 335a(a) or (b), or
sanctioned by a Federal Health Care Program (as defined in 42 U.S.C. § 1320
a-7b(f)), including, but not limited to, the federal Medicare or a state
Medicaid program, or debarred, suspended, excluded, or otherwise declared
ineligible from any federal agency or program. In the event that during the term
of this Agreement Consultant (a) becomes debarred, suspended, excluded,
sanctioned, or otherwise declared ineligible; or (b) receives notice of an
action or threat of an action with respect to any such debarment, suspension,
exclusion, sanction, or ineligibility, Consultant agrees to immediately notify
the Company. Consultant also agrees that in the event that he becomes debarred,
suspended, excluded, sanctioned, or otherwise declared ineligible, he shall
immediately cease all activities relating to this Agreement.

7.2 In the event that (a) Consultant becomes debarred, suspended, excluded,
sanctioned, or otherwise declared ineligible or (b) the Company receives notice
from Consultant or otherwise becomes aware that either (i) a debarment,
suspension, exclusion, sanction, or declaration of ineligibility action has been
brought against Consultant, or (ii) Consultant has been threatened with a
debarment, suspension, exclusion, sanction, or ineligibility, then the Company
shall have the right to terminate this Agreement immediately.

8. TERMINATION. Consultant may terminate this Agreement at any time by giving
the Company thirty (30) days written notice. The Company may terminate this
Agreement at any time after January 31, 2007, if Consultant has not executed the
agreement set forth in Exhibit B hereto within the time period prescribed
therein or if Consultant has revoked the Agreement. Effective January 12, 2008,
the Company may terminate this Agreement at any time by giving the Consultant
thirty (30) days written notice. In the event of any termination, Consultant
shall cease work immediately after giving or receiving such notice or
termination, unless otherwise advised by the Company, shall return to the
Company all Information, Service Product, and other materials belonging to the
Company, and shall notify the Company of costs incurred up to the

 

5



--------------------------------------------------------------------------------

termination date. Sections 3, 4, 5, 6, 8, 13, 14 and 16 of this Agreement shall
survive any termination of this Agreement. If this Agreement is terminated
before January 11, 2008, then Consultant shall receive a pro rata amount of the
First year Consulting Fee (as defined in Exhibit A) based on the actual number
of days elapsed during First Year Consulting Period (as defined in Exhibit A)
until the day of termination and a three hundred sixty five (365) day year. Any
such payment shall be made at the time contemplated under the Payment Schedule
(as defined in Exhibit A). Unless earlier terminated as provided herein, this
Agreement shall expire two (2) years from the Effective Date.

9. COMPLIANCE WITH APPLICABLE LAWS. Consultant warrants that all material
supplied and Services performed under this Agreement complies with or shall be
performed in accordance with all applicable United States and foreign laws and
regulations. Consultant represents that Consultant is not a party to any
existing agreement that would prevent Consultant from performing any Services
for the Company as contemplated in this Agreement.

10. ASSIGNMENT; BENEFIT. This Agreement is for the personal services of
Consultant based on his unique expertise and may not be assigned by Consultant,
nor shall it be assignable by operation of law, without the prior written
consent of the Company. This Agreement may be assigned at any time by the
Company. The parties’ rights and obligations under this Agreement will bind and
inure to the benefit of their respective successors, heirs, executors, and
administrators and permitted assigns.

11. INDEMNIFICATION. The Company agrees to indemnify, defend and hold harmless
Consultant against any liability, damage, loss or expense (including reasonable
attorney fees and expenses of litigation) (each, a “Loss”) brought by a third
party against Consultant arising out of the actions of the Company, its
employees or any third party acting on behalf or under authorization from the
Company in the performance of this Agreement or as a result of any products
developed or made as a result of information or materials received from
Consultant, except for the negligent or willful acts of Consultant. The
Company’s agreement to indemnify, defend and hold harmless Consultant is
conditioned on the Consultant: (a) providing written notice to the Company of
any Loss arising out of the indemnified activities within thirty (30) days after
the Consultant has knowledge of such Loss; (b) permitting the Company to assume
full responsibility to investigate, prepare for and defend against any such
Loss; (c) assisting the Company, at the Company’s reasonable expense, in the
investigation of, preparation for and defense of any Loss; and (d) not
compromising or settling such Loss without the Company’s written consent.

12. WARRANTIES. Consultant makes no warranties, express or implied, as to any
matter whatsoever, including without limitation the ownership, merchantability,
or fitness for a particular purpose of the results of the Services provided
hereunder. Consultant makes no representation or warranty regarding the actual
or potential infringement of patents or copyrights of third parties, and Company
acknowledges that the avoidance of such infringement in the use of the results
related to the Services shall remain the responsibility of the Company.

 

6.



--------------------------------------------------------------------------------

13. LEGAL AND EQUITABLE REMEDIES. Consultant hereby acknowledges and agrees that
in the event of any breach of this Agreement by Consultant, including, without
limitation, the actual or threatened disclosure of Information or Service
Product without the prior express written consent of the Company, the Company
will suffer an irreparable injury, such that no remedy at law will afford it
adequate protection against, or appropriate compensation for, such injury.
Accordingly, Consultant hereby agrees that the Company shall be entitled to
specific performance of Consultant’s obligations under this Agreement, as well
as such further relief as may be granted by a court of competent jurisdiction.

14. GOVERNING LAW; SEVERABILITY. This Agreement shall be governed by and
construed according to the laws of the State of California without regard to its
conflict of laws rules. If any provision of this Agreement is found by a court
of competent jurisdiction to be unenforceable, that provision shall be severed
and the remainder of this Agreement shall continue in full force and effect.

15. COMPLETE UNDERSTANDING; NO AMENDMENT. This Agreement, together with its
Exhibits, constitutes the final, exclusive and complete understanding and
agreement of the Company and Consultant with respect to the subject matter
hereof and supersedes all prior understandings and agreements between the
parties relating to its subject matter. Any waiver, modification or amendment of
any provision of this Agreement shall be effective only if in writing and signed
by an authorized representative of each party.

16. NOTICES. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery to the appropriate address or sent by certified or registered mail,
three days after the date of mailing.

If to the Company:                                                      If to
the Consultant:

Corporate Secretary

Exelixis, Inc.

170 Harbor Way

P.O. Box 511

South San Francisco, CA 94083-0511

17. USE OF NAME. Consultant shall not use the Company’s name or the names of the
Company’s employees in any advertising or sales promotional material without the
prior written approval of the Company.

18. PUBLICATION. Consultant shall not make any publication or presentation
relating to the Services hereunder without the prior written approval of the
Company.

 

7.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

EXELIXIS, INC.     JEFFREY LATTS By:  

 

   

 

Name:  

 

    Social Security No:  

 

Title:  

 

    Date:  

 

    Date:  

 

 

8.



--------------------------------------------------------------------------------

EXHIBIT A

A. CONSULTANT

Jeffrey Latts

Address:

Tel:

Email:

B. SERVICES.

1. TERM. SERVICES WILL BE PERFORMED FROM JANUARY 12, 2007 TO JANUARY 11, 2009,
UNLESS TERMINATED EARLIER.

2. WORK. SERVICES WILL INVOLVE THE FOLLOWING:

Consultant shall provide advice in the specialized field of drug discovery and
development, including but not limited to drug formulation, drug manufacturing,
clinical studies, regulatory reviews, isolation methods, analytical protocols,
and data related to Exelixis' drug development candidates.

3. TIME COMMITMENT.

 

  a. For the period from January 12, 2007 to January 11, 2008 (the “First Year
Consulting Period”), Consultant shall provide consulting services not to equal
or exceed twenty (20) hours per week (which, shall include any travel time), as
requested by the Company.

 

  b. For the period from January 12, 2008 to January 11, 2009 (the “Second Year
Consulting Period”), Consultant shall provide consulting services as agreed upon
between the parties.

C. COMPENSATION.

As full and complete compensation for Consultant’s Services and the discharge of
all Consultant’s obligations hereunder, the Company shall pay Consultant:

 

  1. in the First Year Consulting Period:

 

  a. compensation in the amount of four hundred thousand U.S. Dollars
($400,000.00) per annum for Services rendered, as requested by the Company (the
“First Year Consulting Fee”). The First Year Consulting Fee shall be paid in two
equal installments (i.e., $200,000.00 each). The first installment shall be paid
on August 1, 2007 and the second installment shall be paid on January 11, 2008
(the “Payment Schedule”). For the avoidance of doubt, except for reimbursements
of any expenses pursuant to Section 2 of the Agreement, the First Year
Consulting Fee shall be the only compensation payable to Consultant under this
Agreement (Exhibit B shall not be considered part of this Agreement for purposes
of this clause) during the First Year Consulting Period; and

 

9.



--------------------------------------------------------------------------------

  b. all of Consultant’s stock options to buy shares of the Company common stock
granted to Consultant under the Company’s 2000 Equity Incentive Plan (the
“Plan”) and held by Consultant as of January 12, 2007 shall continue to vest and
be exercisable until December 31, 2007 in accordance with the terms of the Plan.
The Company and Consultant agree that all of Consultant’s options to buy shares
of Company common stock shall terminate on December 31, 2007; provided, however,
that if this Agreement is terminated prior to the date that is three (3) months
before December 31, 2007, then Consultant’s options shall terminate three
(3) months following such date of termination in accordance with the terms of
the Company’s 2000 Equity Incentive Plan. The Company will lift all trading
restrictions from Consultant’s options promptly following the Effective Date and
agrees to impose any new trading restrictions on such options only if required
by law or regulation. Consultant understands and acknowledges that the federal
securities laws forbid Consultant from buying or selling the Company’s
securities while in possession of material, nonpublic information about or
involving the Company.

 

  2. in the Second Year Consulting Period:

 

  a. compensation in the amount of three hundred fifty U.S. Dollars ($350.00)
per hour for Services rendered, as requested by the Company; expressly excluding
days spent traveling. All undisputed invoices shall be due and payable thirty
(30) days after receipt of invoice by the Company; provided, however, that
Consultant shall notify the Chief Executive Officer of the Company, or his
designee, if the total compensation accrued during the period from January 12,
2008 to January 11, 2009 exceeds ten thousand U.S. Dollars ($10,000.00) in any
monthly period.

In addition, the Company shall reimburse Consultant for reasonable
transportation, lodging and other reasonable expenses incurred in connection
with the provision of Services; provided that Consultant provides documentation
of such expenses and obtains prior written approval from the Company for any
such expenses in accordance with Section 2.

D. REPORTING OBLIGATIONS

Consultant will perform Services and provide reports or updates to the Chief
Executive Officer (or his designee) as requested by the Company.

 

10.